Citation Nr: 9932866	
Decision Date: 11/22/99    Archive Date: 12/01/99

DOCKET NO.  99-13 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether clear and unmistakable error (CUE) exists in the 
Regional Office (RO) rating decision dated February 1, 1985, 
confirmed by RO decision dated September 19, 1985, which 
denied entitlement to service connection for a nervous 
disorder.

2.  Entitlement to an effective date prior to December 15, 
1987, for the grant of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

The veteran had active service from April 1966 to June 1969, 
to include Vietnam combat service.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Los Angeles, California, which denied entitlement 
to an effective date prior to December 15, 1987 for service 
connection for PTSD.  The Board notes that the veteran and 
his representative have argued that an effective date back to 
at least January 1981 is warranted, based on receipt of a 
claim for service connection for PTSD at that time.  In 
connection with such arguments the veteran and his 
representative have emphasized that the record considered at 
the time of the RO's February 1, 1985 rating decision, and in 
the September 19, 1985 confirmed rating decision, contained 
competent diagnoses of PTSD related to the veteran's military 
service.  In a written presentation dated on November 10, 
1999, the representative more clearly set out that the 
veteran's appeal included consideration of whether CUE exists 
in earlier RO decisions as the evidence considered by the RO 
in the February 1, 1985 decision was sufficient to grant 
service connection for PTSD.  Through his representative, the 
veteran argues that the CUE matter is inextricably 
intertwined with the earlier effective date claim.  The 
representative urged the Board to accept CUE as an issue 
developed and certified for appeal, particularly in light of 
the advanced docket case status due to the veteran's terminal 
respiratory illness.  Here, the Board further notes that 
although there is no RO action specifically listing CUE as an 
issue or providing the veteran with laws and regulations 
governing CUE, the RO, in its May 1999 statement of the case 
set out that there was no error of fact or law in the 
February and September RO rating decisions and that such were 
"not subject to clear and unmistakable error," as they were 
subsumed by the Board decision dated in August 1994.  
See 38 C.F.R. § 20.1104 (1999).  The cited Board decision 
addressed only the percentage disability rating to be 
assigned to the veteran's PTSD and did not include any 
determination with respect to service connection for PTSD or 
the effective date of service connection.  As such, the 
February and September 1985 RO decisions are not subsumed by 
the Board's 1994 decision.  Cf. also Jones v. West, No. 99-
7031 (Fed. Cir. Oct. 25, 1999) (per curiam); Dittrich v. 
West, 163 F.3d 1349 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 1499 (1999); Donovan v. West, 158 F.3d 1377 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 1255 (1999).  Thus, the RO's 
May 1999 statement advising the veteran of the above amounts 
to a de facto denial of his CUE claim.  As such, the question 
becomes whether the veteran has expressed timely disagreement 
with that denial to be considered a notice of disagreement.  
See 38 C.F.R. § 20.200, 20.201, 20.302 (1999).  As noted, the 
veteran's representative expressed disagreement relevant to 
CUE in the May 1999 hearing presentation.  Although the RO 
has brought the issue forward formally as an earlier 
effective date question only, the United States Court of 
Appeals for the Federal Circuit has held that the veteran's 
rights and interests should not be foreclosed by the way in 
which the agency framed the issue under dispute and that the 
veteran can clarify the scope of his appeal subsequent to 
filing.  See Collaro v. West, 136 F.3d 1304, 1309 (Fed. Cir. 
1998).  In this case, the veteran's representative has 
clarified that the veteran is in disagreement with the 
effective date assigned, to include based on a claim of CUE.  
Also, the veteran's argument with respect to why an earlier 
effective date is warranted mirrors his argument with respect 
to why the February and September 1985 RO decisions were 
erroneous; that is, he asserts that the evidence of record at 
that time included a PTSD diagnosis related to service so as 
to be sufficient to grant service connection back to receipt 
of his earlier claim.  Based on such, the Board determines 
that jurisdiction extends to the CUE question in this case.

In Bernard v. Brown, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
held that when the Board addresses in its decision a question 
that had not been addressed by the RO, it must consider 
whether the claimant has been given adequate notice of the 
need to submit evidence or argument on that question and an 
opportunity to submit such evidence and argument and to 
address that question at a hearing, and, if not, whether the 
claimant has been prejudiced thereby.  Bernard, 4 Vet. App. 
384, 394 (1993).  The RO did not provide the text of relevant 
laws and regulations to the veteran relevant to CUE.  They 
did, however, include reference to 38 C.F.R. § 3.105, 
pertinent to CUE claims, in the reasons and bases portion of 
May 1999 statement of the case.  Moreover, the veteran's 
representative, in his November 1999 hearing presentation, 
cites the regulation and case law relevant to CUE, indicating 
that the veteran and his representative have knowledge of the 
governing regulations.  Based on the above, and at the urging 
of the veteran and his representative, the Board will proceed 
to address the matter of claimed CUE in earlier RO 
determinations, absent any prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).


FINDINGS OF FACT

1.  In decisions dated February 1, 1985 and September 19, 
1985, the RO denied service connection for a nervous 
disorder.  The veteran did not perfect a timely appeal to 
such determinations.

2.  The veteran has averred only a disagreement with how the 
RO evaluated the facts before it as of February 1, 1985 and 
September 19, 1985, and has not expressed with specificity 
how the application of cited laws and regulations would 
dictate a "manifestly different" result in the 
determinations, which became final and binding.

3.  On December 15, 1987, the RO received correspondence in 
which the veteran requested that his claim of entitlement to 
service connection for PTSD be reopened; this is the date 
that was subsequently assigned as the effective date for a 
grant of service connection and award of compensation for 
PTSD.

4.  The RO was not in receipt or possession of any evidence 
between the close of the appeal period to the September 19, 
1985 confirming rating decision, and December 15, 1987, that 
can reasonably be construed as a formal or informal claim of 
entitlement to VA benefits based on PTSD.

CONCLUSIONS OF LAW

1.  A valid claim of CUE in the February 1, 1985 and/or 
September 19, 1985 RO rating decisions has not been 
presented.  38 U.S.C.A. §§  5107, 7104 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.104, 3.105(a), 20.101 (1984, 1985, 
1999); Cacalda v. Brown, 9 Vet. App. 261, 265 (1996); Luallen 
v. Brown, 8 Vet. App. 92 (1995); Sabonis v. Brown, 
6 Vet. App. 426 (1994).

2.  The criteria for an effective date prior to December 15, 
1987, for the grant of service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 5107, 5110(a) (West 1991 & Supp. 
1999); 38 C.F.R. § 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran served from April 1966 to June 1969, to include 
over one year and nine months' foreign service in Vietnam.  
He is in receipt of awards to include a Purple Heart Medal 
and a Combat Action Ribbon, indicative of combat service.  
Service records reflect that the veteran had a history of 
adjustment difficulty in service, diagnosed as an emotionally 
unstable personality.  

A report of VA examination dated in May 1970 includes a 
diagnosis of anxiety reaction.  Records from a private 
hospital dated from November 1971 to June 1973 reflect 
diagnoses of schizophrenia and organic brain syndrome 
associated with epilepsy.  

In January 1975, the RO received the veteran's claim for 
benefits based on a mental disorder.  A VA report of 
hospitalization in January 1975 reflects a diagnosis of 
undifferentiated schizophrenia.  In a rating decision dated 
in April 1975, the RO denied service connection for an 
emotionally unstable personality disorder by reason that such 
is a constitutional or developmental abnormality and not a 
disability under VA laws and regulations.  The RO notified 
the veteran of that denial by letter dated in May 1975.  He 
did not timely appeal.

In November 1975, the RO received a letter from the state of 
Vermont Department of Social Welfare indicating that the 
veteran was considered totally disabled by the Social 
Security Administration (SSA).  

In March 1979, January 1981, January 1983 and May 1983, the 
RO received the veteran's requests for VA benefits based on a 
psychiatric disability; the document received January 13, 
1981 specifically requests service connection for PTSD.  

The claims file contains a report of VA hospitalization from 
April to June 1983 that reflects diagnoses of atypical 
psychosis, PTSD and borderline personality disorder in 
addition to a seizure disorder.  The report notes that the 
veteran was brought in for hospitalization by his mother 
after he reportedly had used "PCP" and was experiencing 
hallucinations; toxic screen was negative for drugs.  The 
record includes notation of the veteran's report of guilt 
after the death of one of his friends in Vietnam.  The 
veteran also reported suffering stress as a result of being 
involved in combat.  The offered diagnoses of atypical 
psychosis and PTSD were categorized as provisional in the 
narrative summary portion of the hospital summary report.  

In April 1984, the RO received a report of SSA award, dated 
in March 1984.  Such reflects that the veteran was determined 
totally disabled for SSA purposes since October 1983 due to 
severe schizophrenia and a seizure disorder.  The RO also 
received the veteran's statement in which he requested 
benefits based on PTSD.

In October 1984, the veteran reported for a VA examination.  
He reported stressful Vietnam incidents such as being wounded 
and seeing many people die.  The VA examiner noted that a 
review of records did not substantiate that the veteran had 
PTSD as the findings on most occasions were schizophrenia or 
a personality disorder.  A diagnosis was deferred pending 
psychologic testing; the veteran left without completing the 
indicated psychologic testing.

In a decision dated February 1, 1985, the RO denied service 
connection for a nervous disorder, notifying the veteran of 
that denial by letter also dated in February 1985.  In July 
1985, the RO received correspondence in which the veteran 
disagreed with the February 1985 denial and accordingly, in 
August 1985, the RO issued a statement of the case.  At that 
time the RO notified the veteran that "[i]f we do not hear 
from you in 60 days, we will assume you do not intend to 
complete your appeal and we will close our record."  In 
September 1985, the RO received a report of VA 
hospitalization from June to July1985 showing diagnoses of 
schizophrenia, drug abuse and a personality disorder.  In a 
September 19, 1985 rating action, the RO confirmed the 
February 1985 denial, with consideration of the 
June-to-July 1985 VA report.  The RO notified the veteran of 
the continued denial and advised him of his appellate rights 
in a letter dated later in September 1985.  He did not 
appeal.  

Thereafter, the claims file contains ongoing correspondence 
relevant to the veteran's award of pension benefits until the 
RO's December 15, 1987 receipt of correspondence in which the 
veteran requested that his claim of entitlement to service 
connection for PTSD be reopened.  In an October 1988 rating 
decision the RO reopened the veteran's claim and resolved any 
doubt in the veteran's favor, granting service connection for 
PTSD effective December 15, 1987.

CUE

In this case, the claims file contains RO decisions dated 
February 1, 1985 and September 19, 1985.  Although the 
veteran submitted a timely notice of disagreement to the 
February 1, 1985 decision, he did not timely perfect an 
appeal subsequent to the RO's issuance of a statement of the 
case.  Nor did he perfect an appeal within the appeal period 
applicable to the September 19, 1985 determination.  
See 38 C.F.R. §§ 20.200, 20.202, 20.302 (1984, 1985, 1999).  
Thus, the February 1, 1985 and September 19, 1985 decisions 
became final.  38 U.S.C. § 4005(c) (1982) [38 U.S.C.A. § 
7105(c) (West 1991)]; 38 C.F.R. § 19.192 (1984, 1985) 
[38 C.F.R. § 20.1100 (1999)].  Under 38 C.F.R. §§ 3.104, 
3.105(a) (1984, 1985 and 1999), previous determinations which 
are final and binding will be accepted as correct in the 
absence of CUE.  Thus, absent revision based upon CUE shown 
in such prior final decisions, the assigned effective date 
for the eventual grant of service connection for PTSD cannot, 
in any case, be earlier than September 19, 1985.

The Court has propounded the following three-pronged test to 
determine whether CUE is present in a prior determination:  

(1) '[e]ither the correct facts, as they 
were known at the time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated) or the statutory or 
regulatory provisions extant at the time 
were incorrectly applied,' 

(2) the error must be 'undebatable' and 
of the sort 'which, had it not been made, 
would have manifestly changed the outcome 
at the time it was made,' and 

(3) a determination that there was CUE 
must be based on the record and law that 
existed at the time of the prior 
adjudication in question." 

Damrel v. Brown, 6 Vet. App. 242, 245 (1994), (quoting 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en 
banc)).

Under the laws applicable in February and September 1985, 
service connection is granted for a disability when the 
facts, shown by evidence, establish that the particular 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303 (1984, 1985).  

In order to reasonably raise a claim of CUE, a claimant must 
identify the alleged error with specificity.  Fugo v. Brown, 
6 Vet. App. 40, 43-44 (1993); McIntosh v. Brown, 4 Vet. App. 
553, 561 (1993).  Moreover, unless the alleged error is the 
kind of error that, if true, would be CUE on its face, the 
claimant must provide persuasive reasons as to why one would 
be compelled to reach the conclusion that the result would 
have been manifestly different but for the alleged error.  
Id.  If reasonable minds could come to different conclusions 
in the decision which is claimed to be erroneous, then that 
decision is not subject to a claim of CUE.  Id.  See also 
Bustos v. West, No. 98-7069, slip op. at 6 (Fed. Cir. June 
16, 1999).

Specifically, vague allegations that the prior adjudication 
failed to follow the law or regulations cannot satisfy the 
stringent pleading requirements for the assertion of CUE.  
See Fugo v. Brown, 6 Vet. App. at 44-45.  Further, the Court 
has specifically noted that a breach of the duty to assist 
cannot form a basis for a claim of CUE because such a breach 
creates only an incomplete rather than an incorrect record.  
Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).

In other words, if the error alleged is not the type of error 
that, if true, would be CUE on its face; or if the claimant 
is only asserting disagreement with how the RO evaluated the 
facts before it; or if the claimant has only alleged a 
failure on the part of VA to fulfill its duty to assist; or 
if the claimant has not expressed with specificity how the 
application of cited laws and regulations would dictate a 
"manifestly different" result, then the claim should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or lack of entitlement under the law.  
Luallen v. Brown, 8 Vet. App. 92 (1995); Caffrey v. Brown, 
6 Vet. App. 377, 384 (1994).

In this case, the veteran, through his representative, merely 
argues that as the record considered by the RO in February 
1985 contained a diagnosis of PTSD, service connection was 
warranted as of January 13, 1981, the first date the RO 
received notice of the veteran's specific intent to pursue 
benefits based on PTSD.  Neither the RO nor the veteran 
argues with specificity a misapplication of the law, or that 
the facts as considered were not accurately before the RO.  
Here, the Board notes that the record considered by the RO in 
February 1985 and again in September 1985, although 
containing a diagnosis of PTSD in a hospital summary report, 
also contained records of private and VA medical treatment 
and evaluation showing diagnoses of schizophrenia and a 
personality disorder and not PTSD.  With that in mind, the 
general statement by the veteran, through his representative, 
as to error amounts merely to disagreement with how the 
evidence was weighed by the RO in February and September 1985 
and not to persuasive reasons as to why one would be 
compelled to reach the conclusion that the result would have 
been manifestly different but for the alleged error.  See 
Bustos v. West, supra.  Thus, this is a case where the error 
alleged is not the type of error that, if true, would be CUE 
on its face; but where the claimant is in fact only asserting 
disagreement with how the RO evaluated the facts before it 
and has not expressed with specificity how the application of 
cited laws and regulations would dictate a "manifestly 
different" result.  Accordingly, the claim is denied because 
of the absence of legal merit or lack of entitlement under 
the law.  Luallen v. Brown, 8 Vet. App. 92 (1995); Caffrey v. 
Brown, 6 Vet. App. 377, 384 (1994); Sabonis v. Brown, 
6 Vet. App. 426 (1994).

Earlier Effective Date

The veteran in this case contends that the effective date of 
service connection for PTSD should be January 13, 1981, the 
date the RO received a claim for PTSD benefits.  The claim of 
entitlement to an earlier effective date for service 
connection of PTSD is well grounded, as it is not inherently 
implausible.  See generally Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  The Board also finds that VA has 
satisfied its statutory obligation to assist the appellant in 
the development of facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).

Effective dates are governed by 38 U.S.C.A. § 5110(a), which 
provides that, unless specifically provided otherwise, the 
effective date of an award of compensation based on a claim, 
such as this, which has been reopened after final 
adjudication shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of the receipt 
of the application therefor.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.  As stated herein above, the veteran was 
denied PTSD benefits by rating actions dated in February and 
September 1985.  The Board has herein discussed the veteran's 
failure to present a meritorious claim for CUE in those 
decisions.  Therefore, the February and September 1985 
decisions stand as final.  See 38 C.F.R. § 3.105(a).

In this case, service connection for PTSD was eventually 
granted based on new and material evidence, see 38 C.F.R. 
§ 3.165(a) (1999), subsequent to the veteran's reopening his 
claim after the final February and September 1985 RO 
decisions.  Thus, the veteran's case is governed by criteria 
pertinent to effective dates for reopened claims.  38 C.F.R. 
§ 3.400(q) (1) (ii), (r).  Under such criteria, the effective 
date of an award of disability compensation based on a claim 
reopened after final disallowance shall be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  Id.  The effective date of an award 
based on a claim reopened after final adjudication shall not 
be earlier than the date of receipt of application therefor.  
38 C.F.R. § 3.400(q), (r).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) 
(West 1991); 38 C.F.R. § 3.151(a) (1998).  Any application 
for a benefit that is received after final disallowance of an 
earlier claim will be considered a reopened claim if 
accompanied by new and material evidence.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.160(e) (1998).  Any communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. § 3.155 
(1999).

Here, the currently assigned effective date is December 15, 
1987.  That date was assigned based on receipt of VA Form 21-
526 containing the veteran's request to reopen his claim of 
entitlement to service connection for PTSD.  The Board has 
carefully reviewed the claims file but notes that the RO did 
not receive any correspondence evidencing the veteran's 
intent to reopen his PTSD claim, or any new and material 
evidence at any point subsequent to September 19, 1985 and 
prior to December 15, 1987.  Although the receipt of 
pertinent medical records may be construed as an informal 
claim to reopen, a review of the record reveals no such 
receipt during the above period.  Furthermore, the doctrine 
of "constructive possession" of VA records laid out by the 
Court in Bell v. Derwinski, 2 Vet. App. 611 (1992) is not 
applicable prior to Bell, which was decided in 1992.  See 
Lynch v. Gober, 10 Vet. App. 127 (1997).  

Based on the above, the earliest date of receipt of a 
reopened claim for service connection for PTSD, is clearly 
December 15, 1987, the date the RO received notice of the 
veteran's intent to reopen his claim.  There is no evidence 
on file that can be construed as an informal or formal claim 
or any documents that may even loosely be interpreted as the 
veteran's intent to reopen his claim, followed by a formal 
claim or request to reopen a claim within one year, 
subsequent to the final February and September 1985 RO 
decisions and prior to December 15, 1987.  See 38 C.F.R. §§ 
3.1(p), 3.155.

The Board acknowledges the argument put forth by the veteran 
and his representative to the effect that the veteran filed 
prior claims for VA benefits based on a psychiatric disorder.  
However, as set out above, the veteran's claim was denied in 
prior RO decisions that became final and he has not submitted 
a valid claim of CUE to alter such decisions.  See 38 C.F.R. 
§ 3.105(a) and discussion herein above.  Moreover, the first 
correspondence that may reasonably be interpreted as a 
request to reopen the claim for service connection for PTSD 
was received on December 15, 1987.  Based on such facts, the 
effective date of the grant of service connection for PTSD 
cannot be earlier than December 15, 1987.  As a result, the 
claim for an earlier effective date must be denied.  
See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(1)(ii), (r).



ORDER

No valid claim for CUE in the February 1, 1985 and September 
19, 1985, RO decisions has been presented.

An effective date prior to December 15, 1987, for the grant 
of service connection for PTSD is denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 

